Citation Nr: 9923140	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-12 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) evaluated as 30 percent disabling, 
from April 18, 1991 through February 22, 1998; and 50 percent 
disabling, from February 23, 1998.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from October 1968 to January 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Seattle, Washington, Regional Office (RO).  

In an October 1992 rating decision the RO granted service 
connection for PTSD and awarded a 10 percent disability 
evaluation, effective April 18, 1991.  The veteran disagreed 
with the determination in February 1993.  In an interim rating 
decision in July 1994, the 1992 rating was amended to reflect 
a 30 percent rating, effective April 18, 1991.  The veteran 
was also awarded temporary total ratings for various periods.  
The 30 percent rating was reestablished following termination 
of each period, with the most recent time being from April 1, 
1993.  By rating decision dated in May 1998, a 50 percent 
rating was assigned, effective February 23, 1998.  A 
substantive appeal was received in August 1998.  The record 
reveals the October 1992 rating decision has been pending 
since receipt of the veteran's notice of disagreement in 
February 1993.  


FINDINGS OF FACT

1.  From April 18, 1991 through February 22, 1998, the 
veteran's PTSD was productive of no more than definite or 
moderately large social and industrial impairment or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks with related symptoms such as 
sleep impairment, mild memory loss, depressed mood, anxiety, 
suspiciousness, and panic attacks.  

2.  From February 23, 1998 the veteran's PTSD is shown to be 
productive of severe, but not more, social and occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood with related symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent rating 
for PTSD from April 18, 1991 through February 22, 1998 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§  3.321(b), 4.7, 4.130, Diagnostic Code 9411 (1996, 
1998).

2.  The criteria for a 70 percent disability evaluation for 
PTSD, but not more, from February 23, 1998 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.7, 
4.130, 4.132, Diagnostic Code 9411 (1996, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An allegation of increased disability generally establishes a 
well-grounded claim within the meaning of the statutes and 
judicial construction.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992); 38 U.S.C.A. §  5107(a)(West 1991).  The Board 
believes the VA has fulfilled its duty to assist the veteran 
in the development of the facts in that all relevant facts 
have been developed.  38 U.S.C.A. § 5107(a).

VA medical records in November 1991 reveal that the veteran 
was hospitalized for alcohol dependence and PTSD.  The 
veteran's Global Assessment of Functioning (GAF) score was 
reported as 70.  

Factual Background

A VA psychiatric evaluation was performed in January 1992.  
The veteran complained of anxiety symptoms.  He reported that 
he had not had alcohol since October 1991.  It was stated 
that his last job was in October 1991 selling cars.  The 
veteran reported that the longest period of time that he had 
held a job was for three years in the 1970's.  He was living 
in a halfway house.  The veteran reported recurrent 
nightmares and intrusive thoughts of Vietnam experiences.  
The examination revealed that the veteran was oriented in all 
spheres.  There were no psychotic manifestations.  His affect 
was appropriate and his memory was intact.  The diagnosis was 
PTSD.  

The veteran was hospitalized at a VA facility in February 
1992 with history of depressive and combat-related symptoms 
associated with and complicated by chronic alcoholism.  The 
mental status examination revealed that the veteran described 
intrusive thoughts and dreams related to Vietnam.  It was 
indicated that the veteran's depression was mild to moderate.  
He used intellectual defenses to distance himself from 
emotional content.  The GAF was 55.  The diagnosis was PTSD; 
alcohol abuse and dependence; major depression, recurrent, in 
partial remission.  

In January 1993 the veteran was admitted to a VA hospital 
with a principal diagnosis of alcohol dependence. It was 
reported that the veteran was unemployed and that he had 
depressive symptoms.  The diagnoses included PTSD, dysthymia, 
and marijuana abuse. 

The veteran was readmitted to a VA hospital in March 1993 for 
alcohol dependence and escalation of PTSD symptoms.  It was 
reported that he had been homeless.  His psychiatric symptoms 
included nightmares, hypervigilance, and depression.  The 
veteran reported that he had not been involved in any male-
female relationships since August 1991.  He was active in 
several service organizations.  He reported that his 
isolation had increased in the past year.  He did not have 
good relationships with his parents but he was establishing a 
meaningful relationship with a brother.  He reported that he 
had very few friends.  The veteran stated that he had had 
eight jobs in the past 5 years.  He had been employed on and 
off as a car salesman, but the position was highly stressful 
and he had not had much sucess in keeping a position.  

The mental status examination revealed that the veteran was 
well groomed and casually dressed.  He was friendly and 
cooperative.  His affect was appropriate.  The veteran 
described his mood as anxious and depressed. He grew tearful 
discussing his Vietnam experiences.  No psychotic 
manifestations were reported.  He had had no suicidal 
ideations since January 1993.  The veteran was described as 
oriented times three, with good memory, abstraction, 
judgment, and insight.  He occasionally had racing thoughts 
that interfered with his ability to concentrate, particularly 
when he was stressed.  The diagnoses were: Alcohol dependence 
with rehabilitation; cannabis dependence with rehabilitation; 
PTSD.  The GAF was 62; with the best during the past year 
given as 68.  

A VA PTSD examination was performed in November 1993.  The 
veteran complained of depression, anxiety, hyperalertness, 
increased startle response, paranoia, sleep loss, lack of 
concentration, short term memory loss, anger, and fantasies 
of revenge.  The veteran reported that he was divorced and 
was living with a female.  He had been employed full time for 
one month as a carpet cutter which he described as "dead 
end."  He stated that he did not expect to be employed much 
longer since he did not like his employer.  He had previously 
worked in a carnival for several months.  He stated that in 
the past he worked as a car salesman but had to leave the job 
because he became explosive with some Vietnamese customers.  
The veteran reported that he wanted to return to car sales, 
but he realized that he had difficulty dealing with people.  

The veteran stated that he had worsening periodic depression 
and anxiety with increased vigilance and startle response.  
He described angry feelings and fantasies of retaliation 
against those who had wronged him.  He had difficulty 
sleeping and believed he had dreams of combat experiences.  
He continually had intrusive thoughts of war.  The veteran 
stated that he drank one to three pitchers of beer three or 
four nights per week.  He smoked marijuana when it was 
available.  

The mental status examination revealed that the veteran was 
appropriately groomed except for a 2 to 3 day beard growth.  
He was dressed casually.  The veteran's speech was rapid, but 
clear, coherent, and goal directed.  He appeared rather tense 
and somewhat angry, although he was cooperative.  His mood 
was at a level of 7-8 on a scale for depression.  The veteran 
described constant anxiety and difficulty dealing with 
others.  He indicated that he had a general feeling of 
distrust for others and was suspicious that others might take 
advantage of him.  His cognitive functioning was not 
noticeably impaired.  It was indicated that his judgment was 
not appreciably impaired, although his past history suggested 
significant impairment.  It was remarked that the veteran had 
definite impairment in his ability to establish and maintain 
relationships with other people and that his PTSD had 
resulted in loss of initiative and efficiency to the degree 
that it produced definite industrial impairment.  The 
diagnoses were:  PTSD, moderately severe, chronic; history of 
polysubstance abuse.

A VA PTSD examination was performed in February 1998.  It was 
reported that the veteran was living with his girlfriend of 
five years.  He worked as a full time jewelry salesman.  It 
was reported that his current pay was a significant reduction 
from when he was employed as an automobile salesman.  The 
veteran stated that it was hard for him to deal with people.  
He reported that sometimes it was hard for him to get out of 
his house.  He did not get along well with the wife of the 
owner of the business or the goldsmiths.   He slept two to 
three hours per night and awakened hourly after the first 
time.  He reported nightmares and daily memories of Vietnam.  
The veteran reported that he drank at least three cans of 
beer a night.  

The veteran complained that he had spontaneous crying in the 
previous six months.  He stated that he was unable to drive a 
car due to stress and that he had not driven since 1991.  He 
was depressed about the low pay of his job compared to when 
he sold automobiles.  He felt hopeless about his future and 
he suffered from low self-esteem.  He had significant 
problems with irritability and he had anger outbursts toward 
his girlfriend.  

The mental status examination revealed that the veteran was 
cooperative.  He was casually dressed and well groomed.  His 
affect was labile and he became tearful on occasion during 
the interview.  The veteran admitted to suicidal ideation six 
months previously.  He did not suffer from impairment of 
communication or thought processes.  He had above average 
insight about his problems.  The veteran's mood was 
consistently dysphoric.  He displayed no gross cognitive 
deficits.  It was indicated that the veteran's PTSD symptoms 
appeared to be in the moderate to severe range.  Given his 
additional difficulty with alcohol abuse and dysthymic 
disorder which appeared to secondary to his PTSD.  The 
veteran suffered from significant industrial impairment given 
his inability to work in high-end sales which forced him to 
take a dramatic cut in pay.  It was stated that the veteran 
was significantly socially impaired given that he only had 
one friend.  The veteran was described as competent to manage 
his benefits and as marginally employable.  The diagnoses 
were PTSD, chronic, moderate to severe; alcohol abuse; 
nicotine dependence; history of poly-substance abuse, in 
sustained remission; dysthymic disorder.  The GAF score was 
45.  


Analysis


Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.

It is important to note that during pendency of this claim 
new VA regulations were codified in 38 C.F.R. § 4.130, 
regarding evaluation of neuropsychiatric disabilities, that 
became effective November 7, 1996.  When a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial process has been completed, 
the version most favorable to an appellant applies unless 
Congress provided otherwise, or it permitted the Secretary to 
do otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As a result of the regulations, the veteran is 
entitled to consideration under both the old and new 
regulations, whichever is more favorable to his claim.  

With respect to the new criteria for PTSD under Diagnostic 
Code 9411, a 30 percent disability evaluation for PTSD 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent disability evaluation under the new criteria 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long- term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation under Diagnostic Code 9411 
under the new criteria requires that there be occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or mood 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability evaluation under Diagnostic Code 
9411 requires total occupational and social impairment, due 
to such symptoms as: Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Under the old criteria for Diagnostic Code 9411, a 30 percent 
disability evaluation required evidence of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "is more than moderate but less than rather large." 
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  

A 50 percent disability evaluation required that the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

The 70 percent disability evaluation for PTSD required 
evidence of severely impaired ability to establish and 
maintain effective or favorable relationships with people. 
The psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

A 100 percent disability evaluation for PTSD required that 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
treatment for mature behavior so as to render the individual 
demonstrably unable to obtain or retain employment.  

The veteran contends that his PTSD is far more disabling than 
the past and present disability evaluations indicate.  

The clinical evidence shows that from April 8, 1991 through 
February 22 1998, the veteran had various PTSD symptoms, to 
include nightmares, intrusive thoughts of Vietnam 
experiences, anxiety, and depression.  He also had dysthymia 
and had alcohol and substance abuse dependence.  During this 
time he received treatment for these problems, and in fact 
was hospitalized for the same problems on several occasions.  
With respect to his social adaptability it appears that his 
social interactions were rather limited.  Although he was 
involved in some activities, he was also described as 
isolated and reportedly had few friends.  The clinical data 
shows that while the veteran was anxious and depressed at 
times, and consistently presented as neatly attired on 
examinations.  Further, he was consistently described as 
oriented and cooperative.  His judgment and insight were 
described as good for the most part, and there was no 
indication on any examinations that he had any cognitive or 
memory impairment.  Additionally, the various examinations 
did not reflect GAF scores indicative of more impairment than 
reflected by a 50 percent or more disability rating.  An 
increased evaluation for PTSD from April 18, 1991 through 
February 22, 1998 is not warranted.

With respect to a rating in excess of 30 percent for PTSD 
from February 23, 1998, the VA psychiatric examination on 
that date showed that at that time the veteran was working 
full time in sales, and he had a five-year relationship with 
his girlfriend.  He was cooperative, well groomed, and he had 
insight into his problems.  However, the record also shows 
that he was continuing with traditional PTSD symptoms, 
including daily memories of Vietnam, sleep disturbance, and 
nightmares.  He was having difficulty with people, including 
persons at his place of employment.  The veteran also had 
anxiety symptoms manifested by outbursts directed at his 
girlfriend.  The veteran reported hopelessness and he was 
said to be dysphoric with suicidal ideation in the recent 
past.  The examiner determined that the veteran's PTSD was 
moderate to severe in degree and gave a GAF score of 45, 
which he indicated was productive of serious impairment.  

Accordingly, giving the veteran the benefit of the doubt, and 
with consideration of the provisions of 38 C.F.R. § § 4.3 and 
4.7, the undersigned concludes that from February 23, 1998, 
the veteran's PTSD is productive of severe social and 
industrial impairment or occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood with related symptoms.  
A 70 percent disability evaluation for PTSD is therefore 
warranted, whether using either the old or the new criteria.  
However, a 100 percent rating is not in order at this time 
inasmuch as the recent examination reflected the veteran was 
working on a full-time basis.



ORDER

An increased evaluation for PTSD from April 18, 1991 through 
February 22, 1998 is denied.
	
A 70 percent disability evaluation for PTSD from February 23, 
1998 is granted subject to the laws and regulations governing 
the payment of monetary benefits.  



		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals


 

